Case 1:20-cv-05860-PKC Document 77 Filed 11/04/20 Page 1of 1
Case 1:20-cv-05860-PKC Document 69 Filed 10/29/20 Page 1 of1

Ey GreenbergTraurig Creager aaa
Darel Pulao fr Fe Med by
pulecicboekd@gtlaw.com@gtlaw.com portico

October 29,2020 file & 2 (a) FRC b
Via ECE AL jp-leer tm Atte
Hon. P. Kevin Castel

Gvleke tf
United States District Court, Southern District of New York

500 Pearl Street i Fea L uneect Attrlinf .

New York, New York 10007 20 CCHF A CH
Re: MN Theaters 2006 LLC v. Grupo Cinemex, S.A. de C.V. (Case No. 20-cv-5860)

Dear Judge Castel: ZL ah,
6 US @ £f-¥-2

On behalf of Defendant Grupo Cinemex, S.A. de C.V. (“Grupo Cinemex”), we write pursuant
to Rule 5(B) of Your Honor’s Individual Rules and Practices and respectfully seck leave to file under
seal one deposition transcript containing confidential non-public fimancial information. Grupo
Cinemex respectfully requests that the Court allow it to file under seal the deposition transcript of
Jorge Pena, dated October 14, 2020, Grupo Cinemex’s 30(b)(6) witness. The deposition transcript
was designated confidential by counsel for Grupo Cinemex because it contains discussion of
nonpublic and confidential information that would harm Grupo Cinemex if publicly disclosed.

Specifically, the deposition transcript contains discussion regarding, among other things, (a)
bank account statements, including specific payments reflected in those statements and the balances
in these accounts, (b) loan documents and credit agreements, (c) balances of loans between Grupo
Cinemex and its subsidiaries, (d) identifying information regarding certain personnel, and (e) other
non-public information regarding Grupo Cinemex’s assets and finances. See Scantibodies Lab., Inc.
v. Church & Dwight Co., No. 14cv2275 (JGK) (DF), 2016 U.S. Dist. LEXIS 154396, at *41
(S.D.N.Y. Nov. 4, 2016) (referencing (30(b)(6) deposition transcript that had been filed under seal);
Kaplan v, Multimedia Entm’t, Inc., No. 02-CV-00447C(F), 2005 U.S. Dist. LEXTS 40351, at *3
(W.D.N.Y. Oct. 27, 2005) (referencing numerous exhibits filed under seal including deposition
testimony); Tese-Milner v. Diamond Trading Co., 2010 U.S. Dist. LEXIS 143934, at *2 (S.D.N.Y.
May 14, 2010) (noting that “financial statements” had been filed under seal); Cumberland Packing
Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y. 1999) (noting that commonly sealed
information includes “revenue information, pricing information, and the like.”).

Respectfully submitted,

/s/ Daniel Pulecio-Boek
Daniel Pulecio-Boek

cc: All counsel of record (via ECF)

Greenberg Traurig, LLP | Attorneys at Law

MetLife Building | 200 Park Avenue | New York, New York 10166 [| T +1 212.801.9200 | F +1 212.801.6400
www.gtlaw.com

 
